UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7335



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLYBURN LEROY MOSES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-215, CA-01-961-1)


Submitted:   November 7, 2002            Decided:   November 15, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clyburn Leroy Moses, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clyburn Leroy Moses seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).           We have

reviewed the record and conclude for the reasons stated by the

district court that Moses has not made a substantial showing of the

denial of a constitutional right. See United States v. Moses, Nos.

CR-00-215; CA-01-961-1 (M.D.N.C. July 26, 2002).        Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2